DETAILED ACTION
Claims 1-6 and 15-20 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted not later than the payment of the issue fee.	

Authorization for this examiner’s amendment was given in an interview with Justin Foster (Reg. No. 77409) on 05/18/2022.

LISTING OF CLAIMS
1.	 (Currently Amended) A method comprising: 
making initial predictions of whether a first vehicle will perform a lane change at a plurality of future time steps based on sensor data captured by an egovehicle; 
in response to making an initial prediction that the first vehicle will perform a lane change at a first one of the future time steps, making final predictions that the first vehicle will perform a lane change at the first one of the future time steps and that the first vehicle will perform the lane change at each of a plurality of time steps subsequent to the first one of the future time steps; and
causing driving behavior of the egovehicle to be adjusted based on the final predictions.

2.	 (Original) The method of claim 1, further comprising: 
inputting the sensor data into a trained neural network; and 
making the initial predictions based on an output of the neural network generated in response to the input of the sensor data.  

3.	 (Original) The method of claim 2, wherein the neural network is a multilayer perceptron.  

4.	(Original) The method of claim 2, further comprising: 
training the neural network using training data comprising a plurality of training examples, wherein each training example comprises sensor data associated with a vehicle at a second time step and a ground truth label indicating whether the vehicle performed a lane change within a predetermined number of time steps after the second time step.  

(Original) The method of claim 1, wherein the sensor data comprises a distance between the first vehicle and the egovehicle.  

(Original) The method of claim 1, wherein the sensor data comprises a difference between a first velocity of the first vehicle and a second velocity of the egovehicle.  

7-14. 	(Canceled)  
  
15. 	(Currently Amended) A computing device comprising: 
one or more processors; 
one or more memory modules; and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the computing device to: 
make initial predictions of whether a first vehicle will perform a lane change at a plurality of future time steps based on sensor data captured by an egovehicle;
in response to making an initial prediction that the first vehicle will perform a lane change at a first one of the future time steps, 
make final predictions that the first vehicle will perform a lane change at the first one of the future time steps and that the first vehicle will perform the lane change at each of a plurality of time steps subsequent to the first one of the future time steps; and 
cause the driving behavior of the egovehicle to be adjusted based on the final prediction.
	
16.	 (Original) The computing device of claim 15, wherein the machine readable instructions, when executed, cause the computing device to: 
input the sensor data into a trained neural network; and 
make the initial predictions based on an output of the neural network generated in response to the input of the sensor data.  

17. 	(Original) The computing device of claim 16, wherein the neural network is a multilayer perceptron.  

18. 	(Original) The computing device of claim 16, wherein the machine readable instructions, when executed, cause the computing device to: 
train the neural network using training data comprising a plurality of training examples, wherein each training example comprises sensor data associated with a vehicle at a second time step and a ground truth label indicating whether the vehicle performed a lane change within a predetermined number of time steps after the second time step.  

19. 	(Original) The computing device of claim 15, wherein the sensor data comprises a distance between the first vehicle and the egovehicle.  

20. 	(Original) The computing device of claim 15, wherein the sensor data comprises a difference between a first velocity of the first vehicle and a second velocity of the egovehicle.

Reason for Allowance
5.	The following is an examiner’s statement of reasons for allowance:

Interpreting the claim in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as cited in independent claims 1 and 15.

Amirloo et al (US 20210276598 A1) teaches a system for path and/or motion planning including generating a sequence of occupancy grid maps (OGMs) for a number of time steps. The OGMs can be generated as a function of previous OGMs at previous time steps in the sequence.

Lv et al (US 20180074505 A1) teaches a method and apparatus for planning a motion of a first vehicle using estimations of past states of observed second vehicle and predicting a future trajectory of the second vehicle based on the estimated past states.

Takaki et al (US 20210166564 A1) teaches systems and methods for providing a warning from a subject vehicle to surrounding objects about collision hazards. The methods further include determining collision probabilities indicating a likelihood of collision between a first object and a second object of surrounding objects.

Ward et al (US 20200307565 A1) teaches an autonomous vehicle configured to estimate a change in direction of a vehicle that is on a roadway and is proximate to the autonomous vehicle. The autonomous vehicle is configured to detect an imminent lane change by another vehicle based on computed angle between a wheel of the other vehicle, a longitudinal direction of travel of the other vehicle, or a degree of misalignment between the wheel of the other vehicle and a body of the other vehicle.

Yang et al (US 20200189581 A1) teaches a method for predicting whether another vehicle in the driving environment of an ego vehicle will execute a lane change. The prediction is based on observations of the driving environment of the ego vehicle and determining a probability that another vehicle will change lanes as well as having Individual probabilities are set off against weighting factors to form an overall probability that the other vehicle will change lanes.

The features “in response to making an initial prediction that the first vehicle will perform a lane change at a first one of the future time steps, making final predictions that the first vehicle will perform a lane change at the first one of the future time steps and that the first vehicle will perform the lane change at each of a plurality of time steps subsequent to the first one of the future time steps”, when taken in the context of claim 1 as a whole, were not uncovered in the prior art teachings.

Claim 15 recites a computing device with substantially the same limitations as claim 1 and is therefore allowable for the same reason.

Any comments considered necessary by applicant much be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                  
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668